Citation Nr: 1418241	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  09-47 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to November 1983.  This appeal initially came to the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2011, the Board issued a Decision and Remand which Remanded to the RO, through the Appeals Management Center, the issue listed on the title page of this decision.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The appellant requested a Travel Board hearing before the Board. The requested hearing was conducted in May 2011.  However, the Veterans Law Judge (VLJ) who conducted the hearing in 2011 is no longer employed at the Board.  VA regulations provide that the VLJ who conducts a hearing must participate in the final determination of the claim.  38 C.F.R. § 20.707 (2013).  The appellant was notified of his right to request another hearing before the Board, and, by return correspondence received by the Board in March 2013, the Veteran requested another hearing before the Board.  As the requested hearing must be conducted with the appellant at the local RO, the claim must be Remanded to the RO so that the Travel Board hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested Travel Board hearing before a Veterans Law Judge.  The RO should notify the appellant and his representative of the date, time and place of the hearing, and should associate with the claims files a copy of the written notice issued to the Veteran about the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the hearing, then in accordance with appellate procedures, the claims files should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



